             Case 2:19-cv-00596-JCM-CWH Document 12 Filed 06/04/19 Page 1 of 3



 1 ROBERT A. RABBAT (SBN 12633)
     Email: rrabbat@enensteinlaw.com
 2 ENENSTEIN PHAM & GLASS
     11920 Southern Highlands Parkway, Suite 103
 3 Las Vegas, Nevada 89141
     Phone: (702) 468-0808
 4 Fax:      (702) 920-8228
     Attorney for Defendants
 5   Jiangtian Sun and Sun Timepiece Trade, LLC
 6
 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
 9 HAYDEN KHO, Jr., individually, and                Case No. 2:19-cv-00596-JCM-CHW
10 VICTORIA G. BELO, individually and                STIPULATION AND ORDER
                     Plaintiffs,                     EXTENDING TIME FOR PLAINTIFF TO
11
                                                     REPLY TO SPECIALLY APPEARING
        v.
12                                                   DEFENDANTS JIANGTIAN SUN AND
                                                     SUN TIMEPIECE TRADE, LLC
13 JIANGTIAN      SUN, individually, and SUN
   TIMEPIECE TRADE, LLC, a Nevada                    MOTION TO DISMISS
14 Limited  Liability Company; DOES 1 through
   10, inclusive; DOES & ROES                        (PLAINTIFF’S FIRST REQUEST)
     CORPORATIONS ENTITIES 1 through 10
15   inclusive;
16                   Defendants.
17
18           Plaintiffs HAYDEN KHO, JR., and VICTORIA BELO (“Plaintiffs”) and Specially
19 Appearing Defendants Jiangtian Sun and Sun Timepiece Trade, LLC (“Specially Appearing
20 Defendants”) by and through their respective counsel of record, hereby stipulate and agree, with
21 the Court’s approval, as follows:
22 RECITALS
23           WHEREAS, Plaintiff filed a complaint in this action initiating Case No. 2:19-cv-00596-
24 JCM-CHW on April 8, 2019 (Doc. No. 1.);
25           WHEREAS, Specially Appearing Defendants’ filed a Motion to Dismiss Complaint on
26 May 22, 2019 (Doc. 8), pursuant to stipulation and order to extend time for Defendants’ to file
27 said responsive pleading (Doc. 6);
28
                                                    1
      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR PLAINTIFFS
          TO FILE RESPONSIVE PLEADING TO DEFENDANTS’ MOTION TO DISMISS
           Case 2:19-cv-00596-JCM-CWH Document 12 Filed 06/04/19 Page 2 of 3



 1          WHEREAS, Plaintiff’s Reply in Opposition to Motion to Dismiss is due on June 5, 2019;

 2          WHEREAS, Specially Appearing Defendants and Plaintiffs agree to allow Plaintiffs by

 3 this stipulation and order up through June 19, 2019;
 4          This is Plaintiffs’ first request for an extension of time to respond to Specially Appearing

 5 Defendants’ responsive pleading in the above captioned case; this request from Plaintiffs are not
 6 made for any improper purpose or for the purpose of delay or bad faith; Plaintiffs are requesting
 7 the extension due to unavailability of Plaintiffs’ Counsel from May 28, 2019 to June 19, 2019 for
 8 a previously scheduled overseas trip.
 9          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through

10 their counsel, as follows:
11          Plaintiffs shall file their response to Defendants’ Motion to Dismiss by or on June 19,

12 2019.
13 SO STIPULATED.
14
15 DATED: June 3, 2019                                 The Thater Law Group, P.C.

16                                               By:       /s/ M. Lani Esteban-Trinidad
                                                       M. LANI ESTEBAN-TRINIDAD
17
                                                       Attorney for Plaintiffs
18                                                     Hayden Kho and Victoria G. Belo

19
     DATED: June 3, 2019                             Enenstein Pham & Glass
20
                                                 By:__ /s/ Robert A. Rabbat
21                                                  ROBERT A. RABBAT, ESQ.
22                                                  Attorney for Specially Appearing Defendants
                                                    Jiangtian Sun a/k/a John Sun d/b/a as
23                                                  Sun Timepiece Trade, LLC

24
25                                                         IT IS SO ORDERED:

26             June 5, 2019
     DATED:                                                ________________________________
27                                                         UNITED STATES DISTRICT JUDGE
28
                                                       2
      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR PLAINTIFFS
          TO FILE RESPONSIVE PLEADING TO DEFENDANTS’ MOTION TO DISMISS
          Case 2:19-cv-00596-JCM-CWH Document 12 Filed 06/04/19 Page 3 of 3



 1                                       PROOF OF SERVICE

 2          I hereby certify that on June 4, 2019, a copy of the foregoing document titled

 3 STIPULATION AND ORDER EXTENDING TIME FOR PLAINTIFF TO REPLY TO
 4 SPECIALLY APPEARING DEFENDANTS JIANGTIAN SUN AND SUN TIMEPIECE
 5 TRADE, LLC MOTION TO DISMISS (PLAINTIFF’S FIRST REQUEST) was filed
 6 electronically via the Court’s CM/ECF system. The following parties will receive a Notice of
 7 Electronic Filing (NEF) containing the foregoing document and may further access the same
 8 through the Court’s CM/ECF system.
 9       Maile Lani Esteban-Trinidad                       Attorneys for Plaintiffs
         The Thater Law Group, P.C.                        Victoria G. Belo & Hayden Kho, Jr.
10
         7251 West Lake Mead Blvd., Ste. 300
11       Las Vegas, Nevada 89128
         Tel. (702) 736-5297
12       Fax (702) 736-5299
         Email: lani@thaterlawgroup.com
13
            Executed on June 4, 2019 at Las Vegas, Nevada.
14
15
16                                                               Michelle Choto
17
18
19
20
21
22
23
24
25
26
27
28


                                          PROOF OF SERVICE
